                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )          Crim. No. 03-10083-JDT
VS.                                          )          Civ. No. 16-1157-JDT
                                             )
KEVOUS RAMON MCKINNEY,                       )
                                             )
      Defendant.                             )


                   ORDER REINSTATING ORIGINAL SENTENCE


      This Court granted relief to Defendant Kevous Ramon McKinney pursuant to 28

U.S.C. § 2255 based on the decisions in Johnson v. United States, 135 S. Ct. 2551 (2015),

and United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (Stitt I). An amended criminal

judgment was entered, reducing McKinney’s sentence to time served, and the United States

appealed. Subsequently, in United States v. Stitt, 139 S. Ct. 399 (2018) (Stitt II), the

Supreme Court reversed the Sixth Circuit’s decision in Stitt I. On September 26, 2019, the

Court of Appeals reversed the grant of relief under § 2255 pursuant to the Supreme Court’s

opinion in Stitt II and remanded with instructions to reinstate McKinney’s original

sentence. McKinney v. United States, No. 17-5956 (6th Cir. Sept. 26, 2019). The mandate

has now issued.

      In light of the limited nature of the remand, solely for the purpose of reinstating the

original sentence, no hearing is necessary. A second amended criminal judgment will be
entered in accordance with the order of the Court of Appeals, reinstating McKinney’s

sentence of 211 months in the custody of the Bureau of Prisons and a 3-year term of

supervised release.

IT IS SO ORDERED.
                                              s/ James D. Todd
                                             JAMES D. TODD
                                             UNITED STATES DISTRICT JUDGE




                                         2
